Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 21, 2015

                                          No. 04-15-00448-CR

                                    EX PARTE Barry A. BROWN

                                 Original Habeas Corpus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On July 17, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on July 21, 2015.




                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 2014CR7116, 2014CR7117, 2014CR7118A and 2014CR7119A, styled
The State of Texas v. Barry A. Brown, pending in the 399th Judicial District Court, Bexar County, Texas, the
Honorable Ray Olivarri presiding.